{¶ 37} I respectfully concur in the judgment of the majority even though I am troubled by the reference to the letter from Amy L. Soloman, legal assistant.
 {¶ 38} Under R.C. 1§ 301.08 insurance policies are deemed prima facie authentic. (See also Napier V. Philhower 1989 WL121076 (Ohio App. 12 Dist.)). Therefore, the contents of the letter from such legal assistant are immaterial. Also such letter refers to "policies" and thereby indicates other policies were also enclosed. While the policy in question was authentic on its face, this does not necessarily mean that it established coverage as to appellee's claims.
JUDGE JOHN F. BOGGINS